Citation Nr: 9923845	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-13 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1967 to August 
1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) on appeal from a 
December 1997 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO), located in North Little 
Rock, Arkansas.

The veteran was afforded a personal hearing at the RO in 
October 1998.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's PTSD is manifested by depression, flattened 
affect, reported panic attacks, tenseness, difficulty 
controlling aggressive impulses, and isolation.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R.§ 4.7, Part 
4, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts in his substantive appeal that as a 
result of his service-connected psychiatric disability, he 
has occupational impairment to such a degree that he must 
work at home.  He also asserts that he has panic attacks 
three or four times per week, and that he has no effective 
work or social relationships.  

Initially, the Board finds that the veteran's claim is well 
grounded, in that he has presented a plausible claim.  38 
U.S.C.A. § 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Pursuant to 38 U.S.C.A. § 5107(a) (West 
1991), the Board is obligated to assist the veteran in the 
development of his claim.  Upon a review of the record, the 
Board finds that all of the evidence necessary for 
adjudication of his claim has been obtained.  In particular, 
the veteran was most recently afforded a VA examination to 
assess his psychiatric disability and level of functioning in 
June 1998.  Therefore, the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The Board notes that the regulations governing the evaluation 
of mental disorders were amended effective November 7, 1996.  
The United States Court of Appeals for Veterans Claims has 
held that when the applicable regulations are amended during 
the pendency of an appeal, the version of the regulations 
most favorable to the veteran should be applied to the claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, in this instance, as the veteran's current claim for 
an increased rating was not formally instituted until June 
1997, the Board will, in adjudicating this matter, utilize 
the regulations effective November 7, 1996.

The severity of the veteran's PTSD is ascertained, for VA 
purposes, by application of the rating criteria set forth in 
Diagnostic Code (DC) 9411 of VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4.

As noted above, effective November 7, 1996, the rating 
criteria for mental disorders was amended.  Under the revised 
rating criteria, a 30 percent evaluation is warranted when 
occupational and social impairment is found with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  (effective on 
November 7, 1996).

A VA psychiatric examination was conducted in December 1992.  
Moderate dysthymia and mild PTSD was diagnosed.  A Global 
Assessment of Functioning (GAF) testing score of 65 was 
provided.  It was noted that the veteran had been employed by 
the VA for a period of three years.  

In April 1993 the RO granted service connection for PTSD and 
assigned a 10 percent rating. 

A May 1993 VA outpatient report shows that the work was going 
"OK" for the veteran but that he was having trouble 
communicating with his wife.  He was described as being alert 
with good contact, but also as being tense and angry.  No 
thinking disorder was noted.  Prozac was prescribed.  

A VA psychiatric examination was conducted in February 1995.  
At that time the veteran complained of not being able to 
handle things the way he used to, and that little things 
bothered him.  He added that he was jumpy and irritable and 
that he had problems sleeping, averaging only 4 to 5 hours 
per night.  He indicated that he had dreams of Vietnam once 
or twice a week.  He denied having flashbacks.  The report 
also notes that the veteran was not being treated for his 
psychiatric problems, nor was he taking Prozac, as was 
previously recommended.  It was also pointed out that he had 
worked since 1990 at the RO.  

An examination revealed that the veteran was tense, anxious, 
guarded, and rigid.  He was tearful while talking about an 
illness his son had incurred.  He was aloof and non-
spontaneous.  He responded to direct questions with short 
answers.  He appeared irritable and angry.  He was coherent 
and goal directed, and that he had no thinking disorder.  His 
mood was described as depressed and his affect was noted to 
be flattened and blunted.  He was oriented in all spheres, 
with no memory impairment.  Insight was described as 
adequate.  The diagnosis was PTSD.  The examiner opined that 
the severity of the veteran's disability had progressed.  A 
GAF score of 70 was also provided.  The examiner also noted 
that the veteran was having increasing difficulty in 
interpersonal relationships, was more angry and irritable, 
and also showed an increased degree of startle reaction.  The 
examiner stated that the claims folder had been reviewed.

The RO in April 1995 increased the disability evaluation from 
10 to 30 percent for the PTSD.  The 30 percent rating has 
remained in effect since that time.

The veteran underwent a VA psychiatric examination in 
November 1997.  The examiner stated that the claims folder 
had been reviewed.  It was noted that the veteran was 
employed at the VA.  The veteran complained of becoming jumpy 
at work if people came up behind him.  He stated he had a 
good friend he saw occasionally.  He noted he slept about 4 
to 5 hours per night.  

The examination revealed that the veteran was alert and 
oriented.  Memory was intact, and it was also noted that he 
exhibited good attention and concentration.  The veteran's 
relationship to reality was described as good.  No thought 
disorder was noted.  His mood was described as worried, and 
he stated that he did not feel like he was taking good care 
of his family.  Affect was described as anxious.  The 
examiner noted that the veteran was having increased 
intrusive thoughts and more difficulty with hyperstartle 
response.  He added that the veteran's PTSD was causing 
moderate social and industrial impairment.  PTSD was 
diagnosed, and a GAF score of 60 was provided.  

The RO, by means of a rating decision dated in April 1995, 
increased the disability evaluation from 10 to 30 percent.  
The 30 percent rating has remained in effect since that time.

By means of a letter submitted VA in May 1998, the veteran 
indicated that he experienced panic attacks every week.  He 
also noted that he was unable to speak in front of groups 
like he used to, and that he had a significant degree of 
startle reaction.

A VA psychiatric examination was conducted in June 1998.  The 
examiner stated that the claims folder had been reviewed.  At 
that time the veteran reported that he was having a lot of 
trouble at work.  He stated that he was jumpy and nervous and 
lost his temper easily.  He reported having dreams about 
Vietnam.  He reported that he slept four to five hours per 
night.  The examination report shows that the veteran 
indicated that when around people he became very tense.  It 
was noted that the veteran had worked for VA for 8 years.  

The examination revealed a tense veteran who became tearful 
upon talking about his son's illness.  The examiner noted 
that the veteran appeared on the verge of losing control when 
talking about Vietnam.  The veteran was noted to relate in a 
distant and guarded manner.  He was non-spontaneous, and 
responded to only direct questions with short answers.  No 
thinking disorder was elicited.  Mood was described as 
depressed and affect as flattened.  He was noted to be 
oriented times three, with no memory impairment, and adequate 
insight.  The diagnosis was PTSD and considered to be 
somewhat progressed.  A GAF score of 60 to 65 was also 
included.  The examiner added hat the veteran was having 
increasing difficulty with his employment, especially with 
Vietnam veterans.  The veteran was described as being more 
tense and somewhat more isolated.  The examiner also noted 
that the veteran was having increasing difficulty in 
controlling his aggressive impulses.  

As noted above, the veteran was afforded a personal hearing 
at the RO in October 1998.  He testified that his condition 
had made it difficult for him to work in an office 
environment, due to people coming up behind him, and that it 
was suggested by VA personnel that he work at home.  He noted 
that he accomplished twice as much work at home, having only 
to go into the office once per week to pick up work 
materials.  The veteran stated that he only attended church 
about every 5 to 6 weeks, where he sits in the back, due to 
feeling uncomfortable in groups of people.  He claimed to 
only have one friend who he occasionally sees.  He noted that 
he was startled by many things, such as doors slamming and 
someone coming up behind him.  Helicopter noises, he added, 
really set him off.  The veteran also testified that, while 
it had been suggested to him, he was not being currently 
treatment.  He also stated that he was not taking any 
medication.  The veteran indicated that his psychiatric 
problems would not prevent him from obtaining a work 
promotion.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  The VA examiner, in the VA 
examination report dated in June 1998, assigned the veteran a 
GAF of 60 to 65.  A GAF of 60 is defined as moderate symptoms 
(e.g., flat effect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers.  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  

The veteran's statements and testimony are considered to be 
competent evidence when describing symptoms of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be viewed in conjunction with the 
objective medical evidence.  In this regard, the recent VA 
examination showed that the veteran had a flat affect and was 
experiencing depression.  Additionally the examiner indicated 
that he was having trouble at work.  When around people he 
became tense and had recently lost his temper.  

The VA examiner concluded that it appeared that there had 
been some progression in the veteran's 30 percent for PTSD.  
He was having increased difficulty with employment, tenseness 
and isolation.  He was also having increasing difficulty in 
controlling his aggressive impulses.  During his hearing he 
indicated that he was now working at home and experienced 
panic attacks.

The Board has considered the GAF score of 60 to 65.  However, 
it is of the opinion of the Board that the current symptoms 
and objective findings more nearly approximate the criteria 
for the next higher evaluation per 38 C.F.R. § 4.7 (1998).  
Accordingly, it is the Boards judgment that a 50 percent 
rating is warranted under the applicable schedular criteria.  

However, this same evidence does not support a rating of more 
than 50 percent. The recent VA examination showed that his 
speech was not impaired and he was responsive.  Additionally, 
there was no impairment of his thought process.  Also, there 
was no indication of loss of contact with reality.  
Furthermore, his memory was intact and insight was adequate.  

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis, which supports a higher 
rating.  The evidence is not in equipoise as to warrant 
consideration of the benefit of the doubt rule.  38 C.F.R. § 
4.3 (1998).


ORDER

Entitlement to a 50 percent for PTSD is granted subject to 
the law and regulations governing the payment of monetary 
benefits. 



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

